Exhibit 10.14.5 WAIVER AND FOURTH AMENDMENT TO CREDIT AGREEMENT This WAIVER AND FOURTH Amendment to Credit Agreement (this “ Amendment ”) is entered into as of May 22, 2015, by and among Hampshire Group, Limited, a Delaware corporation (the “ Lead Borrower ”), Hampshire Brands, Inc., a Delaware corporation (“ Hampshire Brands ”), Hampshire International, LLC, a Delaware limited liability company (“ Hampshire International ”), Scott James, LLC, a Delaware limited liability company (“ Scott James ”) and Rio Garment S.A., a Sociedad Anónima formed under the laws of Honduras (“ Rio Garment ”, together with the Lead Borrower, Hampshire Brands, Hampshire International and Scott James collectively, the “ Borrowers ”), Salus CLO 2012-1, LTD. (“ Salus CLO ”) and Salus Capital Partners, LLC (“
